BURKE, Judge
(concurring specially).
In this case two questions of fact were submitted to the jury. The first was whether the testator was physically able to sign his name at the time of the execution of his will. This question was material because the testator’s signature to the will was by mark and a subscription by mark is by statute (NDRC 1-0149, subd. 4) permissible only when the signer is unable to write. The second question was whether the will was invalid because of undue influence.
Upon the first appeal of this case we held that the evidence established that the will had been validly executed as a matter of law but that the question of whether the testator had been under undue influence at the time of its execution was one for the jury. The jury found the will was invalid. The trial court granted judgment notwithstanding the verdict. We reversed *187this judgment and directed the entry of judgment in accordance with the verdict.
The proponents of the will then moved for a new trial upon the ground that it had been error for trial judge to submit to the jury the question of the proper execution of the will and that it was impossible to determine whether the jury had held the will invalid upon that issue or upon the issue of undue influence. The trial court granted the motion and this appeal is from the order granting a new trial.
The rule relied on by proponents is stated in Bentley v. Oldetyme Distillers, 69 N.D. 587, 595, 289 N.W. 92, 97, as follows:
“Where the evidence is sufficient to sustain a verdict on one of two distinct, inconsistent theories, but insufficient to sustain it on the other, ‘and it is impossible to say on which theory the jury found, * * * ’ the verdict will be set aside and a new trial granted ‘when the sufficiency of the evidence has been challenged by motion for a directed verdict’.”
There are three conditions necessary to make the foregoing rule applicable:
1. The case must be submitted to the jury upon two distinct theories;
2. The evidence must be sufficient to sustain the verdict upon one of the theories submitted and not upon the other; and,
3. It must be impossible to determine upon which theory the verdict was founded.
In this case the first two of these conditions are met but in my opinion the third is not. In other words, I believe, it is possible to say with reasonable certainty upon which theory the jury rendered its verdict.
Only two witnesses testified as to the ability of the testator to sign his name on the day the will was executed. They were W. T. DePuy, an attorney, and Dr. Richard Leigh, a physician. Both were disinterested witnesses. Their testimony was to the effect that the testator, over 90 years of age, was paralyzed on his left side and that he had tremor in his right arm which made it impossible for him to write. They were both present at the time the will was signed. There is no testimony or evidence that the testator was able to sign his name at that time. On this question the trial judge merely charged: “The court instructs the jury that the signature of Henry Burris to the alleged will has been made by what is known as his ‘mark’. The statutes of this state provide that signature or ‘subscription’ shall include ‘mark’ when the person cannot write, his name being written near it and written by some person who writes his own name as a witness.” This is the complete instruction upon signature or subscription. It did not specifically inform the jury that they might find the will was invalid, if they found that the testator was able to write his name at the time he signed by mark. Furthermore all of the emphasis throughout the trial was upon the question of undue influence. It was the only ground of invalidity which the protestants raised in their pleadings. More than 90% of the evidence taken at the trial related to this question and the trial judge in his instructions emphasized the issue by prefacing his instructions thereon by the statement: “The question for the jury to decide in this case is this: Was the testator, Henry Burris, at the time of making the will involved in this case, free from undue influence?”
In view of all these circumstances the only conclusion I can reach is the jury did decide the case upon the ground upon which the evidence was sufficient, namely the ground of undue influence. The order granting a new trial should therefore be reversed.